DETAILED ACTION
This communication is in response to the Application filed on 08 September 2020. Claims 1-15 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 September 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100351590, hereinafter referred to as Young-Kwon, in view of US 20140006018, hereinafter referred to as Bonada et al.

Regarding claim 1, Young-Kwon discloses a computer-implemented sound processing method (“The present invention relates to speech recognition technology, and more particularly, to a technology for generating a synthesized voice or song by converting the tone of a sound source into that of a target speaker or target singer,” Young-Kwon, p. 2, 1st sentence.), comprising: 

obtaining a first sound signal representative of a first sound, the first 5sound signal including a first spectrum envelope contour and a first reference spectrum envelope contour (“Thereafter, the time-aligned source and target spectral envelopes are calculated using the Gaussian Mixture Model (GMM) parameter estimated by the EM algorithm,” Young-Kwon, p. 6, last sentence. Here, the source spectral envelope is the spectrum envelope contour, and the target spectral envelope is the reference spectrum envelope contour. First portions of the respective envelopes may correspond to a first sound.); 

obtaining a second sound signal representative of a second sound differing in sound characteristics from the first sound, the second sound signal including a second spectrum envelope contour and a second reference 10spectrum envelope contour (“Thereafter, the time-aligned source and target spectral envelopes are calculated using the Gaussian Mixture Model (GMM) parameter estimated by the EM algorithm,” Young-Kwon, p. 6, last sentence. Here, the source spectral envelope is the spectrum envelope contour, and the target spectral envelope is the reference spectrum envelope contour. Second portions of the respective envelopes may correspond to a second sound.); 

generating a synthesis spectrum envelope contour by transforming the first spectrum envelope contour based on a first difference and a second difference, wherein: 

the first difference is present between the first spectrum 15envelope contour and the first reference spectrum envelope contour at a first time point of the first sound signal (“In this way, when DTW is used, a time-aligned spectral envelope can be generated by compensating for a time difference between two voice signals. (Step S24),” Young-Kwon, p. 6, 2nd to last sentence. Here, time-aligned means a section of the envelope – i.e., multiple points (comprises a first time point).); and 

the second difference is present between the second spectrum envelope contour and the second reference spectrum envelope contour at a second time point of the second sound signal (“In this way, when DTW is used, a time-aligned spectral envelope can be generated by compensating for a time difference between two voice signals. (Step S24),” Young-Kwon, p. 6, 2nd to last sentence. Here, time-aligned means a section of the envelope – i.e., multiple points (comprises a second time point).); and 

20generating a third sound signal representative of the first sound that has been transformed using the generated synthesis spectrum envelope contour (“This time-aligned source and target spectral envelope and GMM parameters estimated by the EM algorithm are used to repeat the optimization process by the least squares method as many times as necessary. Learn the transformation function. After learning, the conversion function is applied to the source singer's tone to change to the target singer's tone,” Young-Kwon, p. 10, 2nd paragraph. And, “Thereafter, by applying the learned transformation function to transform the spectral envelope, the voice of the target singer can be obtained,” Young-Kwon, p. 10, 1st paragraph.).

Bonada et al. is cited to disclose the necessary components for achieving a computer-implemented method - processors(s), program/instructions, CRM/storage (Bonada et al., para [0016]-[0017]). Bonada et al. benefits Young-Kwon by describing the components required for a practical implementation of a voice processing apparatus (Bonada et al., para [0016]-[0017]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Young-Kwon with those of Bonada et al. to achieve the voice conversion method of Young-Kwon.
As to claim 9, apparatus claim 9 and method claim 1 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. And, Bonada et al., para [0016]-[0017], teach processors(s), program/instructions, CRM/storage. 
As to claim 15, CRM claim 15 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. And, Bonada et al., para [0016]-[0017], teach processors(s), program/instructions, CRM/storage.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100351590, hereinafter referred to as Young-Kwon, in view of US 20140006018, hereinafter referred to as Bonada et al., and further in view of US 20100049522, hereinafter referred to as Tamura et al.

Regarding claim 7, Young-Kwon, as modified by Bonada et al., discloses the sound processing method according to claim 1, but not wherein the generating of the synthesis spectrum envelope contour includes subtracting a result obtained by multiplying the first difference by a first coefficient from the first spectrum envelope contour and adding to the first spectrum 15envelope contour a result obtained by multiplying the second difference by a second coefficient. Tamura et al. is cited to disclose wherein the generating of the synthesis spectrum envelope contour includes subtracting a result obtained by multiplying the first difference by a first coefficient from the first spectrum envelope contour and adding to the first spectrum 15envelope contour a result obtained by multiplying the second difference by a second coefficient (Tamura et al., fig. 7, teaches a frequency warping process for voice conversion. Such a method employs the basic steps of the claim language.). Tamura et al. benefits Young-Kwon by providing a method for properly converting the aperiodic component of a spectrum within a voice conversion process (Tamura et al., para [0013]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Young-Kwon with those of Tamura et al. to enhance the voice conversion process of Young-Kwon.    

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100351590, hereinafter referred to as Young-Kwon, in view of US 20140006018, hereinafter referred to as Bonada et al., and further in view of WO 2018084305, hereinafter referred to as Blaauw et al.

Regarding claim 8, Young-Kwon, as modified by Bonada et al., discloses the sound processing method according to claim 1, but not wherein the generating of the synthesis spectrum envelope contour includes: 20extending a process period of the first sound signal according to a length of an expression period of the second sound signal, for application in transforming the first sound signal; and generating the synthesis spectrum envelope contour by transforming the first spectrum envelope contour in the extended process period based on the first difference in the extended process period and the second difference 003858US-0 1(P02043WUS0 1)54in the expression period.

Blaauw et al. is cited to disclose wherein the generating of the synthesis spectrum envelope contour includes: 

20extending a process period of the first sound signal according to a length of an expression period of the second sound signal, for application in transforming the first sound signal (“First, the basic concept of the mapping function will be described. In the expression segment, the pre-interval T1 and the onset segment T2 contain a lot of dynamic fluctuations of the spectrum feature amount as a singing expression. Therefore, if this section is expanded and contracted in time, the nature of the singing expression will change. Therefore, the time expansion / contraction mapping unit 22 does not perform time expansion / contraction as much as possible in the pre-interval T1 and the onset interval T2, and obtains a desired time expansion / contraction mapping by extending the sustain interval T3. As shown in FIG. 12A, the time expansion / contraction mapping unit 22 moderates the slope of the mapping function for the sustain period T3. For example, the time expansion / contraction mapping unit 22 extends the time of the entire segment by slowing the data reading speed of the representation segment. FIG. 12B shows an example in which the entire reading time is extended by returning the data reading position to the front many times while the reading speed remains constant in the sustain period T3,” Blaauw et al., p. 10, lines 5-17.); and

generating the synthesis spectrum envelope contour by transforming the first spectrum envelope contour in the extended process period based on the first difference in the extended process period and the second difference 003858US-0 1(P02043WUS0 1)54in the expression period (Blaauw et al., p. 10, lines 5-17.). Blaauw et al. benefits Young-Kwon by providing a synthesis step for synthesizing a time-series of a voice sample added with the voice representation based on the time-series of the changed spectrum (Blaaw et al. Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Young-Kwon with those of Blaauw et al. to enhance the voice conversion process of Young-Kwon.    

Allowable Subject Matter
Claims 2-6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Other related prior art is listed in the attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659